Hoke, J.,
concurring: I concur in tbe decision upholding tbe validity' of tbe ordinance in question, and for reasons so well stated in tbe principal opinion; but I do not assent to tbe position tbat tbe validity of a municipal ordinance may never be tested by injunction proceedings. On tbe contrary, tbe authoritative cases are to tbe effect tbat when it appears tbat a law or ordinance is unconstitutional, and tbat an injunction against its enforcement is required for tbe adequate protection of property rights or tbe rights of persons against injuries otherwise irremediable, tbe writ is available in tbe exercise of tbe equitable powers of tbe court.
In tbe recent case of Packard v. Banton, Current Supreme Court Reporter, vol. 44, No. 10, at p. 258, Associate Justice Sutherland stated tbe principle as follows:
“Another preliminary contention is tbat tbe bill cannot be sustained because there is a plain, adequate, and complete remedy at law; tbat is, that tbe question may be tried and determined as fully in a criminal prosecution under tbe statute as in a suit in equity. Tbe general rule undoubtedly is tbat a court of equity is without jurisdiction to restrain criminal proceedings, unless they are instituted by a party to a suit already pending before it to try tbe same right tbat is in issue there. In re Sawyer, 124 U. S., 200, 209-211; 8 Sup. Ct., 482; 31 L. Ed., 402;
*550Davis & Farnum Mfg. Co. v. Los Angeles, 189 U. S., 207, 217; 23 Sup. Ct., 498; 47 L. Ed., 778.
“But it is settled that ‘a distinction obtains, and equitable jurisdiction exists to restrain criminal prosecutions under unconstitutional enactments, when the prevention of such prosecutions is essential to the safeguarding of rights of property.’ Truax v. Raich, 239 U. S., 33, 37, 38; 36 Sup. Ct., 7; 60 L. Ed., 131; L. R. A., 1916 D, 545; Ann. Cas., 1917 B, 283. The question has so recently been considered that we need do no more than cite Terrace v. Thompson, 263 U. S.,....; 44 Sup. Ct., 15; 68 L. Ed.”
And in the case referred to of Terrace v. Thompson, Current Supreme Court Reporter, No. 44, p. 15, it is said:
“The uneonstitutionality of a State Taw is not of itself ground for equitable relief in the courts of the United States. That a suit in equity does not lie where there is a plain, adequate and complete remedy at law is so well understood as not to require the citation of authorities. But the legal remedy must be as complete, practical and efficient as that which equity could afford. Boise Artesian Water Co. v. Boise City, 213 U. S., 276, 281; 29 Sup. Ct., 426; 53 L. Ed., 796; Walla Walla v. Walla Walla Water Co., 172 U. S., 1, 11, 12; 19 Sup. Ct., 77; 43 L. Ed., 341. Equity jurisdiction will be exercised to enjoin the threatened enforcement of a State law which contravenes the Federal Constitution wherever it is essential in order effectually to'protect property rights and the rights of persons against injuries otherwise irremediable; and in such case a person who is an officer of the State is clothed with the duty of enforcing its laws, and who threatens and is about to commence proceedings, either civil or criminal, to enforce such a law against parties affected, may be enjoined from such action by a Federal court of equity,” citing numerous cases in support of the position.
Stacy and Adams, JJ., concur in this opinion.